The arguments and amendments submitted 04/26/2022 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 2, line 2, “selected from the group of” should read "selected from the group consisting of".
In claim 7, lines 2-3, “selected from the group of including” should read "selected from the group consisting of".
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the light is radiated in a two-dimensional (2D) planar shape”.  Earlier in the claim two types of radiated light are recited, and, therefore, it is unclear which radiated light is radiated in a two-dimensional planar shape.  For the purpose of examination, claim 1 reads on “the light that cures the photocurable resin is radiated in a two-dimensional (2D) planar shape”.  Dependent claims fall herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR20170013843 and as cited in English language equivalent US PG Pub 2019/0001552 for clarity in mapping) in view of Jamar (US PG Pub 2012/0063131).
Regarding claim 1, Park teaches a three-dimensional (3D) printer (Fig. 1 and accompanying sections cited below) comprising: 
an accommodation part formed in a box shape having an open top (110), and configured to accommodate a photocurable resin therein (para. 0027); 
a light transmission member (film layer 111) configured to transmit light (paras. 0033 and 0036), radiated from a location below the accommodation part, into the accommodation part while forming a bottom of the accommodation part (as shown in Fig. 1); 
a self-light emission member (array of LEDs 120a in Fig. 3 and para. 0039) disposed beneath the light transmission member (as shown in Fig. 1), and configured to radiate light that cures the photocurable resin (para. 0020) toward the accommodation part in a two-dimensional planar shape (as shown implicitly in Fig. 1); 
a support member (120 in Fig. 3) disposed beneath the self-light emission member, and configured to prevent the self-light emission member from sagging downward (as shown in Fig. 3); 
a plate (element p in Fig. 1) disposed above the accommodation part (as shown in Fig. 1) to be selectively lifted and lowered (para. 0028), and configured to be immersed in the photocurable resin (para. 0028) and to allow the photocurable resin cured by the light of the self-light emission member to be stacked on a bottom surface thereof (paras. 0030-0032), thereby forming a 3D manufactured object (para. 0032); and 
a lifting/lowering member configured to selectively lift and lower the plate (unlabeled structure above p in Fig. 1; see also paras. 0028, 0030-0032).
Park does not explicitly teach the light that cures the photocurable resin is radiated in a two-dimensional (2D) planar shape corresponding to cross-sectional images of a manufacture target object.
However, Jamar teaches a 3D printer with a self-light emission member (array of LEDs 34 comprising light emitting surfaces per para. 0032 where “the light emitting surfaces may be defined by a LED-substrate surface” per para. 0033 are a self-light emission member and therefore not a liquid crystal display, ie. an LCD, backlit by an LED array) which radiates light that cures photocurable resin (paras. 0003, 0032) in a two-dimensional planar shape corresponding to cross-sectional images of a manufacture target object (“the individual LEDs may be selectively switched on and off so as to illuminate the surface of the resin according to the cross-sectional pattern of the layer to be solidified” per para. 0003).
Jamar teaches that the use of this array of LEDs is an economical solution for the photocuring source in a 3D printer (paras. 0004-0006).
Per MPEP §2143.I, simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Jamar’s teachings and the above consideration, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Jamar’s self-light emission member not having an LCD for Park’s self-light emission member having an LCD to predictably obtain a low cost illumination source for the 3D printer. 
Alternatively, in view of Jamar’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Park’s self-light emission member to omit the LCD to predictably obtain a lower cost illumination source for the 3D printer.
Regarding claim 2, Park teaches the self-light emission member comprises a set of any one type of devices (para. 0039) selected from the group of self-light emission display devices consisting of micro-light emitting diodes or LEDs (para. 0039), and the self-light emission member emits light in the 2D planar shape (the light emitted from the array implicitly has a 2D planar shape since the LEDs are arranged in a common plane as shown in Fig. 3 and per Jamar the light can be controlled to radiate in two-dimensional planar shapes corresponding to cross-sectional images of a manufacture target object as cited in the rejection of claim 1 above).  
Regarding claim 3, Park teaches the light transmission member comprises: an upper film configured to face the plate (111a in Fig. 2); and a lower film provided beneath the upper film (111b), integrated with the upper film (para. 0034 and as shown in Fig. 2), and arranged above the self-light emission member (as shown in Fig. 1).  
Regarding claim 4, Park teaches a micro-lens (150a) disposed over the self-light emission member (as shown in Fig. 3) and configured to condense or disperse the light radiated from the self-light emission member (paras. 0050-0051). 
Regarding claim 13, Park teaches a printing system comprising the three-dimensional (3D) printer of claim 1 (see rejection of claim 1 above), the printing system comprising: 
an image processor (200 in Fig. 1) configured to analyze a 3D drawing of a manufacture target object into individual transverse cross-sectional images for respective heights (paras. 0053-0054, 0058)  and then sequentially transmit the individual transverse cross-sectional images to the 3D printer (para. 0054); 
wherein the 3D printer comprises a controller (160) configured to control the self-light emission member so that light having a two-dimensional planar shape corresponding to each of the individual transverse cross-sectional images is radiated (paras. 0059-0060).
to selectively lift and lower the plate (unlabeled structure above p in Fig. 1; see also paras. 0028, 0030-0032).  
Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liska in view of Jamar and Gardiner (US PG Pub 2017/0106594).
 Regarding claim 6, Liska teaches a three-dimensional printer (Figs. 1, 3-5 and accompanying sections cited below) comprising: 
an accommodation part formed in a box shape having an open top (4), and configured to accommodate a photocurable resin therein (para. 0052); 
a self-light emission member (array of LEDs 23 in claim 13) disposed in an upper portion of the accommodation part (LEDs 23 are housed in exposure unit 16 which is in an upper portion of 4 as shown in Figs. 3-5), and configured to radiate light that cures the photocurable resin (para. 0020) toward the accommodation part in a two-dimensional planar shape (as shown implicitly in Fig. 4); 
a plate (12 in Figs. 1, 3-5) disposed in an upper portion of the accommodation part (as shown in Fig. 1) to be selectively lifted and lowered (para. 0062), and configured to be immersed in the photocurable resin (as shown in Fig. 4) and to allow the photocurable resin cured by the light of the self-light emission member to be stacked on a bottom surface thereof (as shown in Fig. 5), thereby forming a 3D manufactured object (abstract); and 
a lifting/lowering member (14) configured to selectively lift and lower the plate (para. 0062).  
Liska does not explicitly teach the light that cures the photocurable resin is radiated in a two-dimensional (2D) planar shape corresponding to cross-sectional images of a manufacture target object.
However, Jamar teaches a 3D printer with a self-light emission member (array of LEDs 34 comprising light emitting surfaces per para. 0032 where “the light emitting surfaces may be defined by a LED-substrate surface” per para. 0033 are a self-light emission member and therefore not a liquid crystal display, ie. an LCD, backlit by an LED array) which radiates light that cures photocurable resin (paras. 0003, 0032) in a two-dimensional planar shape corresponding to cross-sectional images of a manufacture target object (“the individual LEDs may be selectively switched on and off so as to illuminate the surface of the resin according to the cross-sectional pattern of the layer to be solidified” per para. 0003).
Jamar teaches that the use of this array of LEDs is an economical solution for the photocuring source in a 3D printer (paras. 0004-0006).
Per MPEP §2143.I, simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Jamar’s teachings and the above consideration, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Jamar’s self-light emission member not having an LCD for Liska’s self-light emission member having an LCD to predictably obtain a low cost illumination source for the 3D printer. 
Alternatively, in view of Jamar’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Liska’s self-light emission member to omit the LCD to predictably obtain a lower cost illumination source for the 3D printer.
Liska and Jamar do not teach the photocurable resin cured by the light of the self-light emission member is to be stacked on a top surface of the plate, instead teaching the resin is stacked on a bottom surface as shown in Fig. 5.
However, Gardiner teaches a 3D printer wherein the photocurable resin cured by the light is to be stacked on a top surface of a plate (top surface of plate 61) disposed in an upper portion of the resin reservoir (as shown in Fig. 1).
The courts have held that rearrangement of parts is prima facie obvious in the absence of any unexpected results and generally recognized as being within the capability of one of ordinary skill in the art.  See MPEP § 2144.04.VI.C and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
In view of Gardiner’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to invert Liska’s orientation of the 3D object on the plate as shown by Gardiner to predictably obtain an equally effective solution for removing the 3D object from the resin reservoir.  Furthermore, one of ordinary skill in the art would also have been motivated to make this modification to Liska to predictably obtain a more compact arrangement for the lifting/lowering member, which can be disposed inside the reservoir for the modified orientation as shown by Gardiner, in comparison to Liska’s arrangement wherein the lifting/lowering member is outside the reservoir and therefore takes up a larger footprint within the apparatus. 
Regarding claim 7, Liska teaches the self-light emission member comprises a set of any one type of devices selected from the group of self-light emission display devices consisting of micro-light emitting diodes or LEDs (claim 13), and the self-light emission member emits light in a 2D planar shape (the light emitted from the array 23 implicitly has a planar shape since the LEDs are arranged in a common plane as shown in Fig. 1 and per Jamar the light can be controlled to radiate in two-dimensional planar shapes corresponding to cross-sectional images of a manufacture target object as cited in the rejection of claim 1 above).  
Regarding claim 10, Liska teaches a light source lifting/lowering member (14) configured to selectively lift and lower the self-light emission member depending on a level of the photocurable resin while liftably coupling the self-light emission member to the accommodation part (as shown in Figs. 3-5; see also para. 0062).    
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liska in view of Jamar and Gardiner, as applied to claim 6 above, further in view of Park.
Regarding claim 8, Liska and Gardiner do not teach this feature.
However, Park teaches the use of a micro-lens (150a) disposed over the self-light emission member (as shown in Fig. 3) and configured to condense or disperse the light radiated from the self-light emission member (paras. 0050-0051), with such features conventional and obvious to one of ordinary skill in the art to predictably provide the benefit of control of the extent of the light being radiated toward the resin.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liska in view of Jamar and Gardiner, as applied to claim 6 (and claim 10 for claim 11) above, further in view of Ederer (US PG Pub 2019/0160740).
Regarding claim 9, Lisa and Gardiner do not explicitly teach these features.
However, a lifting/lowering member using rails on the side walls and plate sliders moving along the rails are conventional elements in the prior art, as shown for example by Ederer (claim 1).
In view of Ederer’s teachings, it would have been obvious to one of ordinary skill in the art to arrange these elements in the recited fashion to predictably obtain a solution for selectively lifting and lowering the plate.
Regarding claim 11, Lisa and Gardiner do not explicitly teach these features.
However, a lifting/lowering member using rails on the side walls and plate sliders moving along the rails are conventional elements in the prior art, as shown for example by Ederer (claim 1).
In view of Ederer’s teachings, it would have been obvious to one of ordinary skill in the art to arrange these elements in the recited fashion to predictably obtain a compact solution for selectively lifting and lowering the light source.
Allowable Subject Matter
Claim 5 would be allowable for the reasons provided in Section 32 of the previous Office action and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable for the reasons provided in Section 32 of the previous Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered and are addressed below. 
Regarding claim 1, Applicant’s argument that Park does not the feature that “the light that cures the photocurable resin is radiated in a two-dimensional (2D) planar shape corresponding to cross-sectional images of a manufacture target object” which was added to claim 1 via the current amendment has been fully considered and is persuasive.  Therefore, the 102 rejection of claim 1 has been withdrawn.  However, in response to the amendment of claim 1, a new ground(s) of rejection is made over Park in view of Jamar.
Regarding claim 6, Applicant’s argument that Liska does not the feature that “the light that cures the photocurable resin is radiated in a two-dimensional (2D) planar shape corresponding to cross-sectional images of a manufacture target object” which was added to claim 6 via the current amendment has been fully considered and is persuasive.  Therefore, the previous 103 rejection of claim 6 has been withdrawn.  However, in response to the amendment of claim 6, a new ground(s) of rejection is made over Liska in view of Jamar and Gardiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745